Citation Nr: 1611528	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He died in December 2008.  The appellant is advancing her appeal as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).

The appellant testified at a hearing before the Board in October 2010.  A copy of the hearing transcript is of record.  This case was remanded in August 2011 and August 2012 for additional development.  The latter remand directed that a new Travel Board hearing be held for the appellant, inasmuch as she requested a new hearing after the Veterans Law Judge who conducted her prior hearing left the employment of the Board.  However, the appellant withdrew her request for a new hearing in March 2014.  


FINDINGS OF FACT

1.  The Veteran died in December 2008; the cause of death was advanced head and neck cancer.
 
2.  At the time of his death, the Veteran was service connected for adjustment disorder with anxious mood associated with Diabetes Mellitus, Type II; Diabetes Mellitus, Type II; left shoulder adhesive capsulitis associated with Diabetes Mellitus, Type II; and peripheral neuropathy of the lower extremities.  

3.  Cancer of the head and neck was not present in service, manifested within one year after discharge, or etiologically related to service; and the preponderance of the evidence is against a finding that the veteran's service-connected disabilities caused or contributed substantially or materially to his death.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the appellant in February 2009, prior to the initial adjudication of her claim, giving her proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the letter discussed what the evidence must to establish service connection for the cause of the Veteran's death and entitlement to accrued benefits.  The letter also advised the appellant which disabilities that the Veteran was service-connected for at the time of his death, and provided an explanation of the evidence and information necessary to substantiate a cause of death claim for a condition not yet service connected, as well as the process by which effective dates are assigned.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination or opinion when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  A VA medical opinion was obtained in February 2012 for the appellant's claim.  There is no argument or indication that the opinion is inadequate.  Rather, it carefully considered the Veteran's history and clinical data in reaching a reasoned opinion.  This opinion was also in substantial compliance with the Board's August 2011 remand decision, in that it considered whether the Veteran's service connected disabilities caused or contributed to his death; whether the Veteran's death was the result of an in-service disease or injury; and whether the Veteran has cancer of the lung, bronchus, larynx, or trachea as a primary condition prior to his death.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There was also substantial compliance with the Board's August 2012 remand, in that the appellant was provided the opportunity to have another hearing before the Board.  

The Board also notes that, in July 2012, the appellant submitted additional private treatment records, and a copy of a 1997 protection order against her husband, in support of her claim.  However, remand for RO consideration is not necessary in that the medical records are either cumulative or duplicative of existing records and, in the case of the protection order, not relevant to the appellant's claim.  38 C.F.R. § 20.1304.  

Neither the Veteran nor her representative assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that she is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant had an opportunity to provide additional information or evidence, and she filed statements in support of her claim.  There is no indication of available or outstanding evidence.  As VA satisfied its duties to notify and assist the appellant, there is no further action to be undertaken to comply with the VCAA requirements.

Service Connection for Cause of Death

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if head or neck cancer became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for other disabilities, including other cancers.  It was specifically indicated that the National Academy of Sciences, after reviewing pertinent studies, did not feel that the evidence warranted altering its prior determination that there was inadequate or insufficient evidence of an association between exposure to herbicide agents and the subsequent development of oral, nasal and pharyngeal cancers.  See Notice, 72 Fed. Reg. 32395-32407 (2007).

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a disability of service origin to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

According to the Veteran's death certificate, the cause of death was advanced head and neck cancer.  A July 2008 pathology report specified that the Veteran had metastatic squamous cell carcinoma.  

At the time of death, service connection was in effect for adjustment disorder with anxious mood associated with Diabetes Mellitus, Type II; Diabetes Mellitus, Type II; left shoulder adhesive capsulitis associated with Diabetes Mellitus, Type II; and peripheral neuropathy of the bilateral lower extremities associated with Diabetes Mellitus, Type II.  

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  The Veteran served in the Republic of Viet Nam and his exposure to herbicides is presumed.  However, there is no showing of head or neck cancer in service or that his terminal cancer was present within the first post service year or is otherwise related to active duty, including his presumed exposure to herbicides.  

Pursuant to the Board's August 2011 remand directive, a medical opinion was obtained in February 2012.  The examiner stated that the Veteran's cancer was not caused by his military service or his service connected disabilities.  Rather, the Veteran's cancer was related to his history of smoking and alcohol consumption.  In support, the examiner cited multiple studies and reports documenting that the use of alcohol and tobacco tremendously increases the risk of head and neck cancers, and that the combined effect of the use of both substances increases the risks of developing such cancer even further.  The examiner further opined that none of the Veteran's service connected disabilities are known or established causes of metastatic lip cancer, and that they did not contribute to his death.  He also noted that the Veteran's records document that he did not have cancer of the lung, bronchus, larynx, or trachea as a primary condition; rather, he had lip cancer with metastases to areas outside the lip.

The Board has considered the Veteran's VA and private treatment records.  These records do not contain evidence that the Veteran's death was due to service or a service connected disability.  The appellant has also not provided a medical opinion in support of her claim.  

The appellant asserts that the Veteran's death was due to service or service connected disability, including herbicide exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The appellant has plausibly argued that herbicide exposure and/or other disability may lead to head and neck cancer, and testimony to this effect has a tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012 VA medical opinion more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The most probative evidence clearly shows that the cause of the veteran's death was less likely due to service or a service-connected disability and was more likely due to his tobacco and alcohol usage.  

Finally, the Veteran was not evaluated totally disabled for 10 continuous years immediately preceding death nor was he totally disabled from date of discharge for a period of not less than 5 years immediately preceding death.  See 38 U.S.C.A. § 1318 (West 2014).  While the Veteran had a total disability rating based on individual unemployability due to service-connected disability, this was in effect for less than two years prior to his death.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find the evidence is of such approximate balance as to warrant its application.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


